                                                   Dalton v. Anovos Productions, LLC et al.
                                               1   Case No.: 2:19-cv-04821-MWF-KS
                                                   United States District Court, Central District of California
                                               2
                                               3                                  CERTIFICATE OF SERVICE
                                               4
                                                   I, Antonia Smith, the undersigned, declare as follows:
                                               5
                                                   I am over the age of eighteen years and not a party to the case. I am employed in the County
                                               6   of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
                                               7   Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’
                                                   practice of collecting, processing and mailing of correspondence and pleadings for mail with
                                               8   the United Postal Service.
                                               9
                                                   On the date below I electronically filed with the Court through its CM/ECF program, which
                                              10   will electronically mail notice to all attorneys of record in said case through the same
                                                   program, the following document(s):
                                              11
                                              12   • STIPULATION ALLOWING PLAINTIFFS TO FILE THIRD AMENDED
KAZEROUNI LAW GROUP




                                              13     COMPLAINT
                      San Diego, California




                                                   • EXHIBIT A - THIRD AMENDED COMPLAINT
                                              14   • [PROPOSED] ORDER
                                              15
                                                         [X] ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/
                                              16
                                                         ECF user constitutes consent to electronic service through the Court’s transmission
                                              17         facilities. The Court’s CM/ECF system sends an email notification of the filing to the
                                                         parties and counsel of record listed above who are registered with the Court’s CM/ECF
                                              18         system.
                                              19
                                              20   I declare under penalty of perjury under the laws of the State of California that the foregoing
                                                   is true and correct. Executed on Tuesday, November 12, 2019, at San Diego, California.
                                              21
                                              22
                                              23                                                                              Antonia Smith
                                              24
                                              25
                                              26
                                              27
                                              28

                                                     _________________________________________________________________________________________________

                                                                                        CERTIFICATE OF SERVICE
